      Case 4:20-cv-05640-YGR Document 601 Filed 05/06/21 Page 1 of 2




 1 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 2 JUSTIN P. RAPHAEL (State Bar No. 292380)
   Justin.Raphael@mto.com
 3 EMILY C. CURRAN-HUBERTY (State Bar
   No. 293065)
 4 Emily.Curran-Huberty@mto.com
   MUNGER, TOLLES & OLSON LLP
 5 560 Mission Street
   Twenty-Seventh Floor
 6 San Francisco, California 94105-2907
   Telephone:    (415) 512-4000
 7 Facsimile:    (415) 512-4077

 8 Attorneys for Third-Party Respondent
   Facebook, Inc.
 9

10
                             UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12                                OAKLAND DIVISION
13

14   EPIC GAMES, INC.                            Case No. 4:20-cv-05640-YGR-TSH
                         Plaintiffs Counter-
15                                               ADMINISTRATIVE MOTION OF NON-
                         defendant,
                                                 PARTY FACEBOOK, INC. FOR
16        v.                                     CLARIFICATION RE: TRIAL ORDER
     APPLE INC.,                                 NO. 1 [ECF 594]
17
                         Defendant,              Hon. Yvonne Gonzalez Rogers
18                       Counterclaimant,
                                                 Trial: May 3, 2021
19

20

21

22

23

24

25

26

27

28

                      ADMINISTRATIVE MOTION OF NON-PARTY FACEBOOK, INC. FOR CLARIFICATION
                                                                  No. 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 601 Filed 05/06/21 Page 2 of 2




 1          Non-party Facebook, Inc. (“Facebook”) hereby moves for clarification to aid its

 2 compliance with the Court’s Trial Order No. 1 Re: Stipulations, Media Request, and Remaining

 3 Third Party Administrative Motions to Seal (ECF 594). Page 3, line 17 of the Court’s Order

 4 states: “EGFB-001160: The redaction at the bottom of the page in the email sent on March 2, 2020

 5 at 6:25PM shall be unredacted. The remainder of the page shall be unsealed.” Facebook

 6 respectfully seeks to clarify whether the intent of the Court is that all of EGFB-001160 shall be

 7 unredacted except the redaction at the bottom of the page in the email sent on March 2, 2020 at

 8 6:25PM; if the Court intends that the bottom of the page in the email sent on March 2, 2020 at

 9 6:25PM shall be unredacted while the remainder of the redactions on the page shall remain sealed;

10 or if the Court intends that the entire page remain unredacted.

11

12 DATED: May 6, 2021                          Respectfully submitted,

13                                             MUNGER, TOLLES & OLSON LLP
14                                             By:         /s/ Emily Curran-Huberty
15                                                  EMILY C. CURRAN-HUBERTY
                                               Attorneys for Third-Party Respondent
16                                             FACEBOOK, INC.
17

18
19

20

21

22

23

24

25

26

27

28
                                                     -1-
                        ADMINISTRATIVE MOTION OF NON-PARTY FACEBOOK, INC. FOR CLARIFICATION
                                                                    No. 4:20-cv-05640-YGR-TSH
